Mr. Justice Trunkey
delivered the opinion of the court
Section 6 of the Act of April 9th 1844, P. L. 230, authorizes the road commissioners of the township, upon - written request of citizens, to lay out and alter roads, and they shall furnish the township clerk with a return of such roads so laid out or altered, and the clerk shall keep a record thereof; and when any road is wanting through two or more townships thp same shall be laid out and agreed upon by a majority of the commissioners in the townships through which said road passes. Section 12 provides that grievances from the laying out or altering of roads, shall be finally settled before two justices of the peace. Another section repeals all existing laws so far as supplied or altered by this act.
This statute gave full power to the road commissioners to lay out or alter township roads in the county of Warren. The only return of the laying out of a new road or the altering of an old one, was to the township clerk, and he kept the only record. No return was required when the commissioners rejected the citizens’ request. All jurisdiction in the Court of Quarter Sessions relative to the laying out or altering roads in said county, was taken away.
Such was the law when the supplement of March 15th 1848, P. L. 163, was enacted, providing in the 1st section, that when the commissioners shall lay out, alter, or vacate any road, they shall report the same to the next Court of Quarter Sessions, in the same manner as viewers were required to do by the Act of June 13th 1836, relating to roads, highways and bridges, “ and *149the report so made, shall be subject to the approval of said court; and all other proceedings upon said report, and all further action upon said road shall be in conformity with the provisions of the act last referred to.” Section 3 repeals so much of section 6 of the Act of 1844 as requires the township clerk to keep a record of roads in the county of Warren, and section 4 repeals section 12 of said act. This supplement precisely expresses what was supplied and repealed. None of the jurisdiction which had been taken from the Court of Quarter Sessions is restored, except the further proceedings after a road shall have been laid out, altered or vacated, and reported by the commissioners to said court. Both the road commissioners and the court have just the powers vested in them by statute, and none other. In all cases the request or petition for a road, or alteration, or vacation, is to the commissioners; if they reject, that' ends the proceeding. They were not required or authorized to return their negative action to the township clerk, nor are they now to the court. Their refusal to lay out, alter, or vacate a road, is final; but if they do either of these things their report is subject to the approval of the court, which may proceed by reviews and otherwise as directed in the Act of 1836.
It is urged that the Act of 1844 does not repeal section 25 of the Act of 1836, which provides that in all cases of views the court shall, on petition of any person interested, direct a review for same purpose. This position is not tenable. As already seen, the Act of 1844 gave exclusive jurisdiction to the commissioners, and their action was not entered of record in the court. Even the complaints of persons aggrieved were finally adjudicated bv justices of the pease, for their decision was not subject to writ of error or appeal: the party could sue out a writ of certiorari which would avail nothing if the record had been properly made. A more complete divestiture of jurisdiction in the Quarter Sessions, could not be imagined. Whatever, was not restored by the supplement of 1848 remains as it was under the Act of 1844. When the road commissioners reject an application, or refuse to lay out a road, it is not their duty to report to the court, and if they do, no jurisdiction of the proceeding attaches. If the law is defective the legislature must be appealed to for remedy.
The petition in this case was for a new road in the township of Cherry Grove^ and clearly within the provisions of the local statute in force in Warren county. We are of opinion that the two assignments of error must be sustained.
Order reversed, and all proceedings in the Court of QuarteiqSessions set aside.'